


ENDOCHOICE HOLDINGS, INC.
2015 OMNIBUS EQUITY INCENTIVE PLAN
Nonqualified Stock Option Agreement
This Nonqualified Stock Option Agreement (this “Agreement”) is made and entered
into as of [DATE] by and between EndoChoice Holdings, Inc., a Delaware
corporation (the “Company”) and [NAME] (the “Participant”).
Grant Date:     ____________________________________
Exercise Price per Share:     ____________________________________
Total Shares of Stock Subject to Option:
    ____________________________________
Expiration Date:     ____________________________________
1.Grant of Option.
1.1    Grant; Type of Option. The Company hereby grants to the Participant an
option (the “Option”) to purchase the total number of shares of Common Stock of
the Company, at the Exercise Price set forth above. The Option is being granted
pursuant to the terms of the EndoChoice Holdings, Inc. 2015 Omnibus Equity
Incentive Plan (the “Plan”). The Option is intended to be a Nonqualified Stock
Option and not an “incentive stock option” within the meaning of Section 422 of
the Internal Revenue Code.
1.2    Consideration; Subject to Plan. The grant of the Option is made in
consideration of the services to be rendered by the Participant to the Company
or its Affiliates and is subject to the terms and conditions of the Plan.
Capitalized terms used but not defined herein will have the meaning ascribed to
them in the Plan.
2.    Exercise Period; Vesting.
2.1    Vesting Schedule. The Option will become vested and exercisable with
respect to [NUMBER] of shares on [VESTING SCHEDULE] until the Option is 100%
vested. Except as provided in this Agreement, the unvested portion of the Option
will not be exercisable on or after the Participant's Termination.
2.2    Expiration. The Option will expire on the Expiration Date set forth
above, or earlier as provided in this Agreement or the Plan.
3.    Termination of Employment or Service. The Participant’s Option shall be
forfeited upon his or her Termination of employment or service, except as set
forth below:
3.1    Termination for Reasons Other Than Cause, Death, Disability or
Retirement. Upon a Participant’s Termination for any reason other than death,
Disability, Retirement or for Cause, any Option held by such Participant that
was vested and exercisable immediately before such Termination may be exercised
at any time until the earlier of (a) the ninetieth (90th) day following such
Termination and (b) the Expiration Date.
3.2    Termination for Cause. Upon a Participant’s Termination for Cause, the
Option (whether vested or unvested) shall immediately terminate and cease to be
exercisable.
3.3    Termination Due to Disability. Upon a Participant’s Termination by reason
of Disability, any Option held by such Participant that was vested and
exercisable immediately before such Termination may be exercised at any time
until the earlier of (a) the first anniversary of such Termination and (b) the
Expiration Date.
3.4    Termination Due to Death. Upon the Participant’s Termination by reason of
death, any Option held by such Participant that was vested and exercisable
immediately before such Termination may be exercised at any time until the
earlier of (a) the first anniversary of the date of such death and (b) the
Expiration Date.
3.5    Termination Due to Retirement. Upon a Participant’s Termination by reason
of Retirement, any Option held by such Participant that was vested and
exercisable immediately before such Termination may be exercised at any time
until the earlier of (a) the fifth (5th) anniversary of such Termination and (b)
the Expiration Date.
3.6    Death after Termination. Notwithstanding the above provisions of this
Section 3, if a Participant dies after such Participant’s Termination, but while
his or her Option remains exercisable as set forth above, such Option may be
exercised at any time until the earlier of (a) the first anniversary of the date
of such death and (b) the Expiration Date.
4.    Manner of Exercise.
4.1    Election to Exercise. To exercise the Option, the Participant (or in the
case of exercise after the Participant's death or incapacity, the Participant's
executor, administrator, heir or legatee, as the case may be) must deliver to
the Company a written notice of intent to exercise in the form specified or
accepted by the Committee (or by complying with any alternative exercise
procedures that may be authorized by the Committee), setting forth the number of
Shares with respect to which the Option is to be exercised. If someone other
than the Participant exercises the Option, then such person must submit
documentation reasonably acceptable to the Company verifying that such person
has the legal right to exercise the Option.
4.2    Payment of Exercise Price. The entire Exercise Price of the Option shall
be payable to the Company in full (which payment shall include applicable taxes,
if any, in accordance with Article XVII of the Plan) at the time of exercise, by
certified or bank check or such other instrument as the Committee may accept. If
approved by the Committee, and subject to any such terms, conditions and
limitations as the Committee may prescribe and to the extent permitted by
applicable law, payment of the Option Price, in full or in part, may also be
made in one or more of the manners permitted by Section 6.6 of the Plan.
4.3    Withholding. The Company or any Subsidiary or Affiliate is authorized to
withhold from any Award granted or payment due under the Plan the amount of all
federal, state, local and non-United States taxes due in respect of such Award
or payment and take any such other action as may be necessary or appropriate, as
determined by the Committee, to satisfy all obligations for the payment of such
taxes. No later than the date as of which an amount first becomes includible in
the gross income or wages of a Participant for federal, state, local, or
non-U.S. tax purposes with respect to any Award, such Participant shall pay to
the Company, or make arrangements satisfactory to the Committee regarding the
payment of, any federal, state, local or non-U.S. taxes or social security (or
similar) contributions of any kind required by law to be withheld with respect
to such amount, in accordance with Article XVII of the Plan.
4.4    Issuance of Shares. Subject to any governing rules or regulations, as
soon as practicable after receipt of a written notification of exercise and full
payment in accordance with the preceding provisions of this Section 4 and
Section 6.6 of the Plan and satisfaction of tax obligations in accordance with
Article XVII of the Plan, the Company shall deliver to the Participant
exercising an Option, in the Participant’s name, evidence of book entry Shares,
in an appropriate amount based upon the number of Shares purchased under the
Option, subject to Section 20.9 of the Plan.
5.    No Right to Continued Service; No Rights as Shareholder. Neither the Plan
nor this Agreement shall confer upon the Participant any right to be retained in
any position, as an Employee, Independent Contractor, Consultant or Director of
the Company. Further, nothing in the Plan or this Agreement shall be construed
to limit the discretion of the Company to terminate the Participant's employment
or service at any time, with or without Cause. No Participant or other person
shall become the beneficial owner of any Shares subject to an Option, nor have
any rights to dividends or other rights of a stockholder with respect to any
such Shares, until a book entry has been created for the Participant with
respect to such Shares following exercise of his or her Option in accordance
with the provisions of the Plan and this Agreement; provided, that
notwithstanding the foregoing, a Participant receiving an Option shall not have
any rights to dividends with respect to any Shares earned upon satisfaction or
achievement of the terms and conditions of such Option with respect to any
period prior to the date upon which such a book entry is created for the
Participant.
6.    Transferability. Except as otherwise provided in Sections 8.5 or 13.3 of
the Plan or as otherwise determined at any time by the Committee, the Option may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than (i) by will or by the laws of descent and distribution
or (ii) by gift or other transfer to any trust or estate in which the
Participant or the Participant’s spouse or other immediate relative has a
substantial beneficial interest, or to a spouse or other immediate relative,
provided that any such transfer is permitted subject to Rule 16b-3 issued
pursuant to the Exchange Act as in effect when such transfer occurs and the
Board does not rescind this provision prior to such transfer; provided that the
Committee may permit further transferability, on a general or a specific basis,
and may impose conditions and limitations on any permitted transferability,
subject to Section 13.1 of the Plan; provided further, however, that the Option
may not be transferred for value or other consideration without first obtaining
approval thereof by the stockholders of the Company and the Option shall not be
transferable pursuant to a domestic relations order or similar order. Further,
except as otherwise determined at any time by the Committee, or unless the
Committee decides to permit further transferability, subject to Section 13.1 of
the Plan, the Option shall be exercisable during the Participant’s lifetime only
by the Participant.
7.    Change in Control. The terms of the Plan will govern the Option in the
event of a Change in Control.
8.    Adjustments. The shares of Common Stock subject to the Option may be
adjusted or terminated in any manner as contemplated by Section 4.4 of the Plan.
9.    Tax Liability and Withholding. Notwithstanding any action the Company
takes with respect to any or all income tax, social insurance, payroll tax, or
other tax-related withholding (“Tax-Related Items”), the ultimate liability for
all Tax-Related Items is and remains the Participant's responsibility and the
Company (a) makes no representation or undertakings regarding the treatment of
any Tax-Related Items in connection with the grant, vesting, or exercise of the
Option or the subsequent sale of any shares acquired on exercise; and (b) does
not commit to structure the Option to reduce or eliminate the Participant's
liability for Tax-Related Items.
10.    Non-competition and Non-solicitation.
10.1    Non-competition and Non-solicitation Restrictions. In consideration of
the Option, the Participant agrees and covenants not to:
(a)    contribute his or her knowledge, directly or indirectly, in whole or in
part, as an employee, officer, owner, manager, advisor, consultant, agent,
partner, director, shareholder, volunteer, intern or in any other similar
capacity to an entity engaged in the same or similar business as the Company and
its Affiliates, including those engaged in the business of [DESCRIPTION OF
BUSINESS] for a period of [TERM OF MONTHS OR YEARS] following the Participant's
Termination;
(b)    directly or indirectly, solicit, hire, recruit, attempt to hire or
recruit, or induce the termination of employment of any employee of the Company
or its Affiliates for [TERM OF MONTHS OR YEARS] following the Participant's
Termination; or
(c)    directly or indirectly, solicit, contact (including, but not limited to,
e-mail, regular mail, express mail, telephone, fax, and instant message),
attempt to contact or meet with the current[, former or prospective] customers
of the Company or any of its Affiliates for purposes of offering or accepting
goods or services similar to or competitive with those offered by the Company or
any of its Affiliates for a period of [TERM OF MONTHS OR YEARS] following the
Participant's Termination.
10.2    Enforcement of Non-competition and Non-solicitation Restrictions. In the
event of a breach or threatened breach by the Participant of any of the
covenants contained in Section 10.1:
(a)    any unvested portion of the Option shall be forfeited effective as of the
date of such breach, unless sooner terminated by operation of another term or
condition of this Agreement or the Plan; and
(b)    the Participant hereby consents and agrees that the Company shall be
entitled to seek, in addition to other available remedies, a temporary or
permanent injunction or other equitable relief against such breach or threatened
breach from any court of competent jurisdiction, without the necessity of
showing any actual damages or that money damages would not afford an adequate
remedy, and without the necessity of posting any bond or other security. The
aforementioned equitable relief shall be in addition to, not in lieu of, legal
remedies, monetary damages or other available forms of relief.
11.    Compliance with Law. The exercise of the Option and the issuance and
transfer of shares of Common Stock shall be subject to compliance by the Company
and the Participant with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company's shares of Common Stock may be listed. No shares of Common
Stock shall be issued pursuant to this Option unless and until any then
applicable requirements of state or federal laws and regulatory agencies have
been fully complied with to the satisfaction of the Company and its counsel. The
Participant understands that the Company is under no obligation to register the
shares with the Securities and Exchange Commission, any state securities
commission or any stock exchange to effect such compliance.
12.    Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Committee, care of the
Company, at the Company's principal corporate offices. Any notice required to be
delivered to the Participant under this Agreement shall be in writing and
addressed to the Participant at the Participant's address as shown in the
records of the Company. Either party may designate another address in writing
(or by such other method approved by the Committee) from time to time.
13.    Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.
14.    Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Participant or the Company to the Committee
for review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.
15.    Options Subject to Plan. This Agreement is subject to the Plan as
approved by the Company's shareholders. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.
16.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon the Participant
and the Participant's beneficiaries, executors, administrators and the person(s)
to whom this Agreement may be transferred by will or the laws of descent or
distribution.
17.    Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.
18.    Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the Option in this Agreement does not create any contractual right
or other right to receive any Options or other Awards in the future. Future
Awards, if any, will be at the sole discretion of the Company. Any amendment,
modification, or termination of the Plan shall not constitute a change or
impairment of the terms and conditions of the Participant's employment with the
Company.
19.    Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the Option, prospectively or retroactively; provided,
that, no such amendment shall materially impair the previously accrued rights of
the Participant under this Agreement without the Participant’s consent, subject
to the provisions of Sections 16.1 and 16.2 of the Plan.
20.    No Impact on Other Benefits. The value of the Participant's Option is not
part of his or her normal or expected compensation for purposes of calculating
any severance, retirement, welfare, insurance or similar employee benefit.
21.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
22.    Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Option subject to all of the terms and
conditions of the Plan and this Agreement. The Participant acknowledges that
there may be adverse tax consequences upon exercise of the Option or disposition
of the underlying shares and that the Participant should consult a tax advisor
prior to such exercise or disposition.






[SIGNATURE PAGE FOLLOWS]
















IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 


ENDOCHOICE HOLDINGS, INC.


 
 
 
 


By: _____________________


Name:
Title:
 
 
 



 


[EMPLOYEE NAME]


 
 
 
 


By: _____________________


Name:
 
 
 







